DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-10 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 11-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations of “mobile device”, “camera” and “processor” provide sufficient structure to perform all claimed limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Pat. No. 10,527,555 (referred as ‘555 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-20 is fully defined by claims of the ‘555 patent.  For example, as to the instant claim 1, claim 1 of the ‘555 patent discloses a method for performing a diagnostic test comprising (see line 1):
displaying, by an application of a mobile device, a diagnostic test viewed by a camera included in the mobile device on a display screen of the mobile device, the diagnostic test having a first visual trigger thereon (see lines 2-10); and
capturing an image of the diagnostic test responsive to an alignment of the first visual trigger with a second visual trigger displayed on the display screen of the mobile device (see lines 11-14).
While claim 1 of the ‘555 patent includes additional limitations (i.e., “processing…” in lines 15-16) that are not set specifically forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘555 patent.
Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-7 recites similar claim limitations called in each corresponding claims 2-7 of the ‘555 patent.  Therefore, each of these instant claims fails to define an invention that is patentably distinct from claims 2-7 of the ‘555 patent.  Furthermore, each of the limitations recited in each of these instant claims is anticipated by each of these corresponding claims 2-7 of the ‘555 patent and anticipation is “the ultimate or epitome of obviousness.”
Regarding instant claim 8, see lines 5-10 of claim 1 of the ‘555 patent.
Regarding instant claim 9, see lines 15-16 of claim 1 of the ‘555 patent.
Regarding instant claim 10, see lines 2-4 of claim 1 of the ‘555 patent.
Regarding instant claim 11, claim 8 of the ‘555 patent discloses a system for performing a diagnostic test, comprising (see line 1):
a mobile device including a display screen for displaying images and a camera for capturing images (see lines 2-3);
a processor for controlling operations of the mobile device (see lines 4-5); and
an application stored on the mobile device for configuring the processor, the display screen and the camera to (see lines 6-7):
display a diagnostic test viewed by the camera within the mobile device on the display screen of the mobile device, the diagnostic test having a first visual trigger thereon (see lines 8-16), and
capture an image of the diagnostic test responsive to an alignment of the first visual trigger with a second visual trigger displayed on the display screen of the mobile device (see lines 17-20).
While claim 8 of the ‘555 patent includes additional limitations (i.e., “processing…” in lines 21-22) that are not specifically set forth in the instant claim 11, the use of transitional term "comprising/comprises" in the instant claim 11 fails to preclude the possibility of additional elements.  Therefore, instant claim 11 fails to define an invention that is patentably distinct from claim 8 of the ‘555 patent.
Furthermore, each of the limitations recited in instant claim 11 is anticipated by patented claim 8 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 9-17 recites similar claim limitations called in each corresponding claims 9-14 of the ‘555 patent.  Therefore, each of these instant claims fails to define an invention that is patentably distinct from claims 9-14 of the ‘555 patent.  Furthermore, each of the limitations recited in each of these instant claims is anticipated by each of these corresponding claims 9-14 of the ‘555 patent and anticipation is “the ultimate or epitome of obviousness.”
Regarding instant claim 18, see lines 11-16 of claim 8 of the ‘555 patent.
Regarding instant claim 19, see lines 21-22 of claim 1 of the ‘555 patent.
Regarding instant claim 20, see lines 6-10 of claim 1 of the ‘555 patent.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Pat. No. 10,890,534 (referred as ‘534 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1-20 is fully defined by claims of the ‘534 patent.  For example, as to the instant claim 1, claim 1 of the ‘534 patent discloses a method for performing a diagnostic test comprising (see line 1):
displaying, by an application of a mobile device, a diagnostic test viewed by a camera included in the mobile device on a display screen of the mobile device, the diagnostic test having a first visual trigger thereon (see lines 2-7); and
capturing an image of the diagnostic test responsive to an alignment of the first visual trigger with a second visual trigger displayed on the display screen of the mobile device (see lines 8-11).
While claim 1 of the ‘534 patent includes additional limitations (i.e., “generating…” in lines 2-3) that are not specifically set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 1 of the ‘534 patent.
Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 1 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 2-10 recites similar claim limitations called in each corresponding claims 2-10 of the ‘534 patent.  Therefore, each of these instant claims fails to define an invention that is patentably distinct from claims 2-10 of the ‘534 patent.  Furthermore, each of the limitations recited in each of these instant claims is anticipated by each of these corresponding claims 2-10 of the ‘534 patent and anticipation is “the ultimate or epitome of obviousness.”
Regarding instant claim 11, claim 11 of the ‘534 patent discloses a system for performing a diagnostic test, comprising (see line 1):
a mobile device including a display screen for displaying images and a camera for capturing images (see lines 2-3);
a processor for controlling operations of the mobile device (see lines 4-5); and
an application stored on the mobile device for configuring the processor, the display screen and the camera to (see lines 6-7):
display a diagnostic test viewed by the camera within the mobile device on the display screen of the mobile device, the diagnostic test having a first visual trigger thereon (see lines 8-13), and
capture an image of the diagnostic test responsive to an alignment of the first visual trigger with a second visual trigger displayed on the display screen of the mobile device (see lines 14-17).
While claim 11 of the ‘534 patent includes additional limitations (i.e., “generating…” in lines 8-9) that are not specifically set forth in the instant claim 11, the use of transitional term "comprising/comprises" in the instant claim 11 fails to preclude the possibility of additional elements.  Therefore, instant claim 11 fails to define an invention that is patentably distinct from claim 11 of the ‘534 patent.
Furthermore, each of the limitations recited in instant claim 11 is anticipated by patented claim 11 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 12-20 recites similar claim limitations called in each corresponding claims 12-20 of the ‘534 patent.  Therefore, each of these instant claims fails to define an invention that is patentably distinct from claims 12-20 of the ‘534 patent.  Furthermore, each of the limitations recited in each of these instant claims is anticipated by each of these corresponding claims 12-20 of the ‘534 patent and anticipation is “the ultimate or epitome of obviousness.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DMD
9/2022

/DUY M DANG/
Primary Examiner, Art Unit 2667